Exhibit 10.171

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

BEMT BERRY HILL, LLC

 

THIS LIMITED LIABILITY AGREEMENT (“Agreement”) of BEMT Berry Hill, LLC, a
Delaware limited liability company (the “Company”), is effective as of October
18, 2012, between the Company and Bluerock Enhanced Multifamily Holdings, L.P.,
a Delaware limited partnership, as the sole member of the Company (the
“Member”).

 

RECITALS

 

A.           The Member has caused the Company to be organized as a Delaware
limited liability company in accordance with the Delaware Limited Liability
Company Act, as amended and in force from time to time (the “Act”).

 

B.           The undersigned desires to execute this Agreement in order to set
forth the terms and conditions under which the management, business, and
financial affairs of the Company will be conducted.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby covenants
and agrees as follows:

 

ARTICLE I

PURPOSE AND POWERS OF COMPANY

 

1.01         Purpose. The Company's purpose is to acquire, hold, invest, sell or
otherwise dispose of assets which it shall from time to time own, and to engage
in any and all other related business activities.

 

1.02         Powers. The Company shall have all powers of a limited liability
company organized under the Act and not proscribed by the Act, its Certificate
of Formation, or this Agreement.

 

1.03         Term. The term of the Company shall be perpetual unless dissolved
by the sole member in accordance with the Act.

 

 

 

 

ARTICLE II

NAME AND ADDRESS OF INITIAL MEMBER

 

2.01         Name and Address. The name, address, and initial membership
interest of the initial Member is as follows:

 

Name/Address Membership Interest     Bluerock Enhanced Multifamily Holdings,
L.P., 100%   a Delaware limited partnership   70 East 55th Street, 9th Floor  
New York, New York 10022  

 

ARTICLE III

MANAGEMENT BY SOLE MEMBER

 

3.01         In General. The powers of the Company shall be exercised by, or
under the authority of, and the business and affairs of the Company shall be
managed under the direction of, the Member. Subject to the other provisions of
this Agreement, the Member shall be entitled to make all decisions and take all
actions for the Company, including the execution of all documents, agreements,
certificates, and other writings in the name of, and on behalf of, the Company.

 

3.02         Indemnification. The Company shall indemnify, defend, and hold
harmless the Member (including its members, officers, directors, agents,
employees, and affiliates) to the fullest extent permitted under the Act against
any and all liability, damage, loss, cost, or expense (including, without
limitation, attorneys’ fees) incurred by the Member arising out of any
transaction or course of conduct relating to the business and affairs of the
Company.

 

3.03         Elimination of Liability. In any proceeding brought in the right of
the Company or by or on behalf of the Members of the Company, the damages
assessed against a Member arising out of a single transaction, occurrence, or
course of conduct shall not exceed one dollar, unless such member engaged in
willful misconduct or a knowing violation of the criminal law.

 

3.04         Advances. Expenses (including legal fees and expenses) of the
Member (including its members, officers, directors, agents, employees, and
affiliates) incurred by the Member arising out of any transaction or course of
conduct relating to the business and affairs of the Company may be paid by the
Company in advance of the final disposition of any proceeding relating thereto.

 

ARTICLE IV

CONTRIBUTIONS TO THE COMPANY AND DISTRIBUTIONS

 

4.01         Member Capital Contributions. The Member, upon execution of this
Agreement, shall have contributed as the Member’s initial capital contribution
the cash and/or other property set forth on Exhibit A attached hereto.

 

 2 

 

 

4.02         Distributions and Allocations. All distributions of cash or other
property (except upon the Company’s dissolution which shall be governed by the
applicable provisions of the Act) and all allocations of income, profits, and
loss shall be made 100% to the Member in accordance with his membership interest
in the Company.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01         Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with the laws of the State of Delaware without regard
to conflicts of law provisions and principles thereof.

 

5.02         Amendments. No amendment or modification of this Agreement shall be
effective unless approved in writing by the Member.

 

5.03         Construction. Whenever the singular is used in this Agreement and
when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and vice versa.

 

5.04         Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

 

5.05         Heirs, Successors, and Assigns. Each and all of the covenants,
terms, provisions, and agreements herein contained shall be binding upon, and
inure to the benefit of, the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

 

5.06         Creditors. None of the provisions of this Agreement shall be for
the benefit of, or enforceable by any creditor of, the Company or the Member.

 

 3 

 

 

The undersigned hereby agree, acknowledge, and certify that the foregoing
constitutes the sole and entire Limited Liability Company Agreement of the
Company, effective as of the date first written above.

 

SOLE MEMBER: BLUEROCK ENHANCED MULTIFAMILY HOLDINGS,   L.P., a Delaware limited
partnership       By: Bluerock Enhanced Multifamily Trust, Inc.,     a Maryland
corporation   Its: General Partner         By: /s/ Jordan B. Ruddy     Name:
Jordan B. Ruddy     Its: President and Chief Operating Officer

 

COMPANY: BEMT BERRY HILL, LLC,   a Delaware limited liability company       By:
Bluerock Enhanced Multifamily Holdings, L.P.,   a Delaware limited partnership  
Its: Sole Member       By: Bluerock Enhanced Multifamily Trust, Inc.,   a
Maryland corporation   Its: General Partner       By: /s/ Jordan B. Ruddy  
Name: Jordan B. Ruddy   Its:  President and Chief Operating Officer

 

[Signature Page to Limited Liability Company Agreement of BEMT Berry Hill, LLC]

 

 4 

 

 

EXHIBIT A

 

Initial Capital Contribution of the Member

 



Members  Cash or Property Contributed   Amount  Bluerock Enhanced Multifamily
Holdings, L.P.      $100              TOTAL       $100 



 

 5 

